DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed June 6, 2022 (hereinafter “06/06/22 Amendment") has been entered, and fully considered.  In the 06/06/22 Amendment, claims 1, 2, 4, 5, 16-22, & 26 were amended, claim 8 was cancelled, and claim 27 was newly added.  Therefore, claims 1-7 & 9-27 are now pending in the application. 
3.	The 06/06/22 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the Non-Final Office Action mailed 03/14/22 (“03/14/22 Action”).    
4.	The rejections under §§ 102 & 103 previously set forth in the 03/14/22 Action have been updated to address the new limitations, and maintained.  Applicant’s arguments are addressed in detail below in the “Response to Arguments” section.
5.	New rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant's amendment.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-7 & 9-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 1 recites the limitation “wherein at least some of the target tissue cells reside outside of a luminal structure of the body” in lines 2-3, and then further recites the limitations “a first portion of the target tissue cells outside of the luminal structure” in line 4, and 
“a second portion of the target tissue cells which reside at least partially within the extracellular matrix of the luminal structure” in lines 11-13.  These recitations render the claim indefinite, as they improperly define a broad range together with a narrow range that falls within the broad range in the same claim, thereby resulting in a claim that does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c). 
	More particularly, the open-ended recitation of “wherein at least some of the target tissue cells reside outside of a luminal structure of the body” in lines 2-3, by definition, covers a broad range that extends from “at least some” of the target tissue cells to potentially “all” of the target tissue cells residing outside of the luminal structure. 
	The claim, however, then specifies a narrower range which requires that some of the target tissue cells (i.e., the second portion of target tissue cells) “reside at least partially within the extracellular matrix of the luminal structure,” thereby effectively forbidding all of the target tissue cells from residing outside of the luminal structure.  
	As such, the location/distribution of the target tissue cells vis-à-vis the luminal structure is not clear based on the language of independent claim 1 as currently pending.  	
In summary, claim 1 includes the broad recitation of “wherein at least some of the target tissue cells reside outside of a luminal structure of the body” (covering the open-ended range of “at least some” to potentially “all”), but then also recites “a second portion of the target tissue cells which reside at least partially within the extracellular matrix of the luminal structure” which is the narrower statement of the range, thereby rendering the claim indefinite.    
9.	Dependent claims 2-7 and 9-27 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

11.	Claims 1-5, 16-18, 22, 25, & 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2007/0021803 to Deem et al. (“Deem”).  
12.	Regarding claim 1, and as best understood (see rejection under § 112(b) above), Deem discloses a method of treating target tissue cells within a body of a patient [NOTE: Deem discloses (at ¶[0071]) introducing a catheter into a lumen of artery A to a location immediately adjacent to a nerve region NR to be treated, that electroporation or other poration energy can be applied across the arterial wall toward the nerve region NR, and that desired temporary or permanent denervation can usually be achieved with minimum or no damage to the artery; as such, given that energy is applied across the arterial wall, and toward the nerve region, it is the Examiner’s position that the area extending from where the artery A gets minimal damage out to the nerve region comprises the “target tissue cells;” this interpretation is also consistent with the disclosure in ¶[0046] of Deem which recites “targeting, stimulating, and disrupting nerve tissue, or tissue adjacent nerve tissue (collectively "target tissue") usually at the cellular level”], wherein at least some of the target tissue cells [in nerve region NR] reside outside of a luminal structure [outside of artery A - ¶[0071]; FIG. 15] of the body comprising [¶’s [0024], [0067], [0071]]: 
treating a first portion of the target tissue cells [in nerve region NR - ¶[0071]; FIG. 15] outside of the luminal structure [outside of artery A - ¶[0071]; FIG. 15] in a manner that would at least damage an extracellular matrix of the luminal structure [artery A] if applied thereto [as broadly as claimed, Deem teaches that the treatment (energy) is applied to the artery A in that it is “applied across the arterial wall,” and that there can be “minimum” damage to the artery (see ¶[0071]); as the claim does not currently quantify what constitutes “at least damage,” it is the Examiner’s position that “minimal damage” as disclosed in ¶[0071] of Deem qualifies as “at least damage”];  
advancing a distal end of an instrument [catheter (12) - ¶[0071]; FIG. 15 (see also ¶[0067])] into the luminal structure of the body [into artery A - ¶[0071]; Fig. 15], wherein the instrument [(12)] includes an energy delivery body disposed along its distal end [see ¶[0058] (“The catheter 12 further comprises an electroporation element at the distal end thereof comprising a first electrode 30 and a second axially spaced-apart electrode 32 operatively connected to the pulse generator through cables 34 for delivering the desired number, duration, amplitude and frequency of pulses to affect the targeted nerve tissue”)]; and 
delivering pulsed electric field energy [see ¶[0051] (“To achieve the goals of the present invention, it may be desirable to employ methods and apparatus for achieving nerve modulation and/or denervation utilizing pulsed electric fields and/or electroporation applied directly to the targeted region or in proximity to the targeted region to produce the desired denervation or nerve disruption. For purposes of this disclosure, the term "electroporation" can encompass the use of pulsed electric fields (PEFs), …”)] from the energy delivery body [electroporation element comprising electrodes (30, 32)] toward the target tissue cells [see ¶[0071] (“electroporation or other poration energy can be applied across the arterial wall toward the nerve region NR”)], wherein the pulsed electric field energy treats at least some of the first portion of the target tissue cells [the cells in nerve region NR] and treats a second portion of the target tissue cells which reside at least partially within the extracellular matrix of the luminal structure [the energy is applied across the arterial wall of artery A (see ¶[0071])] while maintaining an the extracellular matrix of the luminal structure [see ¶’s [0024] & [0071]].  
13.	Regarding claim 2,  Deem further discloses wherein the at least some of the target tissue cells reside up to 20 cm away from an exterior of the luminal structure [see, e.g., ¶[0071] (“catheter 12 can be introduced into a lumen of artery A to a location immediately adjacent to a nerve region NR to be treated”); FIG. 15; it is the Examiner’s position that, as broadly as claimed, “immediately adjacent” falls within the claimed range of “up to 20 cm away” (interpreted as a range extending from a value slightly greater than 0 cm away to 20 cm away)]. 
14.	Regarding claim 3, Deem further discloses wherein treats comprises destroys [destruction (or permanent damage) is the result of “irreversible electroporation” - see, e.g., ¶’s [0018], [0020], [0051], [0058]].  
15.	Regarding claim 4, Deem further discloses wherein treats comprises increases the vulnerability of the target tissue cells to premature death [as broadly as claimed, this is the natural result of both reversible and irreversible electroporation - see, e.g., ¶’s [0018], [0020], [0051], [0058]].   
16.	Regarding claim 5, Deem further discloses wherein treats comprises increases the uptake of agents by the target tissue cells [Deem teaches electrochemotherapy - ¶[0052]; note: as known and understood in the art, “electrochemotherapy” is the application of electric pulses to tumor tissue, rendering the cell membranes permeable to otherwise impermeant or poorly permeant anticancer drugs - i.e., increases or facilitates the uptake of anticancer drugs (agents)].
17.	Regarding claim 16, Deem further discloses delivering an agent to at least some of the target tissue cells [¶’s [0052], [0061], [0063]]. 
18.	Regarding claim 17, Deem further discloses wherein the agent comprises a gene [¶[0052]], a plasmid, a protein, a conditioning solution, a drug [¶[0052]], a drug-eluting particle, a nanoparticle, a bioactive compound, an antimicrobial, a chemotherapy agent, an immunotherapy agent, a cytokine, a micelle, a liposome, an embolic, calcium, an antibiotic, a toxin [¶’s [0061], [0063]], a cell or a combination of any of these.  
19.	Regarding claim 18, Deem further discloses wherein treating the first portion comprises providing radiotherapy, microwave energy [see ¶[0051] (“microwave transmitters”], high-intensity focused ultrasound energy or cryotherapy.  
20.	Regarding claim 22, Deem further discloses wherein delivering the pulsed electric field energy comprises delivering the pulsed electric field energy so as to synergistically increase the effect of treating the first portion [Deem teaches electrochemotherapy (see ¶[0052]), which, as known and understood in the art, is the application of electric pulses to tumor tissue, rendering the cell membranes permeable to otherwise impermeant or poorly permeant anticancer drugs - thereby increasing the effect of the drugs].
21.	Regarding claim 25, Deem further discloses wherein the target tissue cells comprise a tumor [see ¶[0052] (“ablation of tumors”)], a benign tumor, a malignant tumor, a cyst, or an area of diseased tissue.  
22.	Regarding claim 26, Deem further discloses wherein the luminal structure comprises a blood vessel [artery A - ¶[0071]; FIG. 15], an esophagus, a stomach, a pancreatic duct, a biliary duct, a small intestine, a large intestine, a colon, a rectum, a bladder, a urethra, a urinary collecting duct, a uterus, a vagina, a fallopian tube, a ureter, a renal tubule, a spinal canal, a spinal cord, an airway, a nasal cavity, a mouth, a heart chamber, a heart lumen, a kidney lumen, or an organ lumen.

Claim Rejections - 35 USC § 103
23.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

24.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
25.	Claims 6, 7, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of U.S. Patent Application Publication No. 2014/0039491 to Bakos et al. ("Bakos").
26.	Regarding claims 6 & 7, Deem discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Deem does not, however, disclose:
expanding the energy delivery body within the luminal structure (claim 6), nor   
wherein the energy delivery body comprises a basket-shaped electrode configured to be expanded so as to reside near or against an interior surface of the luminal structure, wherein the basket-shaped electrode delivers the pulsed electric field energy (claim 7).  
Bakos, in a similar field of endeavor, teaches electrical ablation systems, devices, and methods described herein utilize electroporation or electropermeabilization techniques to apply external electric fields (electric potentials) to cell membranes to significantly increase permeability of the plasma membrane of the cell [¶[0046]; see also ¶’s [0041]-[0042], [0047]].  
	Bakos further teaches a device comprising an elongate member (18) comprising a first electrode (21) [¶[0054]] that includes an expandable portion (20) expandable in at least one dimension [¶[0061]].  Bakos further teaches an implementation wherein electrodes (21) may comprise flexible and/or expandable portions.  In some instances, such flexible and/or expandable portions may include a framework comprising one or more framework members which may provide structure to the flexible and/or expandable portions.  In various embodiments, a framework defines a selectively expandable perimeter and/or diameter of the expandable portion and may include one or more energy delivery surfaces configured to contact tissue and deliver ablative energy.  Herein, the generalized shape and periphery surfaces of expandable and/or flexible portions may be generally referred to as a basket [see ¶[0070]].  The expandable portion (20) expands to contact a wall (or interior surface) of the lumen to apply ablative [¶’s [0041], [0046]] treatment [see ¶[0120]; FIG. 30].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deem to include expanding the energy delivery body within the luminal structure, and wherein the energy delivery body comprises a basket-shaped electrode configured to be expanded so as to reside near or against an interior surface of the luminal structure, wherein the basket-shaped electrode delivers the pulsed electric field energy, both of which are taught by Bakos, so as to, e.g., increase the contact area between tissue contact regions of the flexible electrodes (21) and tissue to be treated [Bakos, ¶[0071]].  Still further, such a modification amounts merely to the substitution of one known energy delivery body configuration for another, yielding predictable results (delivery of pulsed electric field energy) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
27.	Regarding claim 15, Deem discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Deem does not, however, disclose:
adjusting a position of an insulative sheath in relation to the energy delivery body so as to affect a quantity of energy deliverable from the energy delivery body.  
Bakos, in a similar field of endeavor, teaches electrical ablation systems, devices, and methods described herein utilize electroporation or electropermeabilization techniques to apply external electric fields (electric potentials) to cell membranes to significantly increase permeability of the plasma membrane of the cell [¶[0046]; see also ¶’s [0041]-[0042], [0047]]. 
	Bakos further teaches a device comprising an elongate member (18) comprising a first electrode (21) [¶[0054]] that includes an expandable portion (20) expandable in at least one dimension [¶[0061]].  A sheath (40) may be configured to deploy or withdraw the first electrode (21) by advancing or retracting to expose or receive the first electrode (21) [see ¶’s [0064], [0066]].  As broadly as claimed, the operation of retracting sheath (40) to expose first electrode (21) affects a quantity of energy deliverable from electrode (21), as electrode (21) does not deliver energy when positioned inside the sheath (40), but rather when deployed at a treatment site [see ¶[0115] (“Once delivered to a tissue treatment region, the first electrode 21 may be actuated (e.g., deployed, expanded, and energized) to ablate the undesirable tissue”)].     
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deem to include adjusting a position of an insulative sheath in relation to the energy delivery body so as to affect a quantity of energy deliverable from the energy delivery body, as taught by Bakos, since use of a retractable delivery sheath would facilitate delivery of the energy delivery body to a desired treatment site while also protecting non-target tissue from inadvertent (or damaging) contact with the energy delivery body as the energy delivery body is being advanced through vasculature to the desired treatment site.   

28.	Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of U.S. Patent Application Publication No. 2019/0223943 to Forsyth et al. ("Forsyth").
29.	Regarding claims 9-14, Deem discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Deem does not, however, disclose:
penetrating a wall of the luminal structure with the energy delivery body (claim 9);  
wherein at least a portion of the energy delivery body comprises a probe tip, and wherein penetrating comprises advancing the probe tip from the distal end of the instrument beyond the wall of the luminal structure (claim 10); 
wherein at least a portion of the energy delivery body comprises a plurality of probe elements, and wherein penetrating comprises advancing the plurality of probe elements beyond the wall of the luminal structure (claim 11); 
wherein advancing the plurality of probe elements comprises individually advancing at least one of the plurality of probe elements in relation to another of the plurality of probe elements (claim 12);  
wherein delivering pulsed electric field energy comprises delivering different pulsed electric field energy from at least one of the plurality of the probe elements in relation to another of the plurality of probe elements (claim 13); or   
wherein delivering pulsed electric field energy comprises: 
delivering a first pulsed electric field energy from a first probe element of plurality of probe elements so as to create a first ablation zone and 
delivering a second pulsed electric field energy from a second probe element of the plurality of probe elements so as to create a second ablation zone, 
wherein the first ablation zone and the second ablation zone are concentric (claim 14).  
Forsyth, in a similar field of endeavor, teaches apparatuses for delivering one or more of thermal ablation and irreversible electroporation therapies to target tissue [Abstract]. 
Forsyth additionally teaches:
[claim 9] penetrating a wall of the luminal structure with the energy delivery body [e.g., ¶’s [0056], [0076]; see also ¶[0083] (“A therapy device is inserted at 810. Insertion 810 may make use of an existing lumen or channel of the patient (such as using a blood vessel or other duct/vessel in the patient) or may comprise piercing tissue with an instrument designed for such piercing.  Once inserted to a location that is desirable, the treatment apparatus may deploy one or more electrodes, as indicated at 820. In some example, tissue piercing electrodes, such as in the modified Leveen-style devices shown above, may be extended out of internal lumens of the therapy device to pierce tissue or otherwise position electrodes for use”); FIG. 15];
[claim 10] wherein at least a portion of the energy delivery body comprises a probe tip [distal tip (704) - ¶[0076]], and wherein penetrating comprises advancing the probe tip from the distal end of the instrument beyond the wall of the luminal structure [¶’s [0076], [0083]]; 
[claim 11] wherein at least a portion of the energy delivery body comprises a plurality of probe elements [tissue piercing electrodes or needle electrodes (706) - ¶[0077]; FIGS. 14A-14B], and wherein penetrating comprises advancing the plurality of probe elements beyond the wall of the luminal structure [¶’s [0076], [0083]]; 
[claim 12] wherein advancing the plurality of probe elements comprises individually advancing at least one of the plurality of probe elements in relation to another of the plurality of probe elements [e.g., claim 7 (“allow the first and second tissue penetrating electrodes to be advanced independent of one another”); see also ¶’s [0017], [0019], [0059], [0067]];
[claim 13] wherein delivering pulsed electric field energy [¶’s [0005], [0072]-[0074]] comprises delivering different pulsed electric field energy from at least one of the plurality of the probe elements in relation to another of the plurality of probe elements [e.g., ¶[0067] (“the tissue piercing electrode array 380 (which may be advanced or retracted individually or as a group, and which may be electrically addressed individually or in pairs, groups, subgroups or as an entire array)”]; and
[claim 14] wherein delivering pulsed electric field energy comprises: 
delivering a first pulsed electric field energy from a first probe element of plurality of probe elements so as to create a first ablation zone [¶[0079]; FIG. 14B], and 
delivering a second pulsed electric field energy from a second probe element of the plurality of probe elements so as to create a second ablation zone [¶[0079]; FIG. 14B], 
wherein the first ablation zone and the second ablation zone are concentric [FIG. 14B].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deem to include penetrating a wall of the luminal structure with the energy delivery body, wherein at least a portion of the energy delivery body comprises a probe tip, and wherein penetrating comprises advancing the probe tip from the distal end of the instrument beyond the wall of the luminal structure, wherein at least a portion of the energy delivery body comprises a plurality of probe elements, and wherein penetrating comprises advancing the plurality of probe elements beyond the wall of the luminal structure, wherein advancing the plurality of probe elements comprises individually advancing at least one of the plurality of probe elements in relation to another of the plurality of probe elements, wherein delivering pulsed electric field energy comprises delivering different pulsed electric field energy from at least one of the plurality of the probe elements in relation to another of the plurality of probe elements, and wherein delivering pulsed electric field energy comprises: delivering a first pulsed electric field energy from a first probe element of plurality of probe elements so as to create a first ablation zone and delivering a second pulsed electric field energy from a second probe element of the plurality of probe elements so as to create a second ablation zone, wherein the first ablation zone and the second ablation zone are concentric, all as taught by Forsyth, since use of such an energy delivery body provides greater physician control over the shaping and use of electrical pulses for IRE and thermal ablation [Forsyth, e.g., ¶[0005]]. 

30.	Claims 19 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of U.S. Patent Application Publication No. 2019/0254735 to Stewart et al. ("Stewart").
31.	Regarding claim 19, Deem discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Deem does not, however, disclose:
wherein treating the first portion comprises delivery of energy to cause thermal ablation or energy to cause cryotherapy.  
Stewart, in a similar field of endeavor, teaches devices, systems, and methods for more efficiently ablating tissue with pulsed field ablation energy while minimizing collateral injury to non-target tissue [Abstract].  Stewart further teaches that it was known to use non-thermal pulsed field ablation with one or more ablation energy modalities, in addition to the non-thermal pulsed field ablation, such as radiofrequency ablation, laser ablation, microwave ablation, cryoablation, or the like [e.g., ¶[0053]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deem such that treating the first portion comprises delivery of energy to cause thermal ablation or energy to cause cryotherapy, as taught by Stewart, since such a modification amounts merely to the application of a known technique that was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Stewart), and one of ordinary skill in the art would have been capable of applying this known technique to the known method of Deem, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
32.	Regarding claim 27, Deem discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Deem teaches treatment at a variety of sites within the body [e.g., ¶’s [0025], [0027], [0050]], Deem does not explicitly disclose: 
wherein the luminal structure comprises an airway and the target tissue cells comprise a tumor, a benign tumor, a malignant tumor, a cyst, or an area of diseased tissue.
Stewart, in a similar field of endeavor, teaches devices, systems, and methods for more efficiently ablating tissue with pulsed field ablation energy while minimizing collateral injury to non-target tissue [Abstract].  Stewart further teaches treatment of a variety of tissues within a patient’s body including, e.g., airway tissue [see ¶[0055]; target airway tissue comprises an area of diseased tissue, as broadly as claimed].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deem to treat any number of target sites in the body including, an area of diseased tissue adjacent an airway, since such a modification merely to the application of a known treatment technique that was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Stewart), and one of ordinary skill in the art would have been capable of applying this known technique to the known method of Deem, and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).



33.	Claims 20 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of U.S. Patent Application Publication No. 2017/0266438 to Sano et al. ("Sano").
34.	Regarding claim 20, Deem discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Deem does not, however, explicitly disclose:
	wherein treating the first portion comprises surgically removing the first portion.  
Sano, in a similar field of endeavor, relates to the selective modulation of intracellular effects of cells using pulsed electric fields [title, abstract].  Sano further teaches that known general treatment protocols for the destruction of undesirable tissue through electroporation include removing the cells whose membrane was irreversibly permeabilized [Sano, ¶[0153]].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deem to include wherein treating the first portion comprises surgically removing the first portion, since such a modification amounts merely to the application of a known technique that was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Sano), and one of ordinary skill in the art would have been capable of applying this known technique to the known method of Deem, and the results (removal of destroyed cells) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
35.	Regarding claim 21, Deem discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	Deem does not, however, explicitly disclose:
	wherein the step of delivering pulsed electric field energy is timed in relation to the step of treating the first portion of the target tissue cells so that the step of delivering pulsed electric field energy functions as a neoadjuvant or adjuvant therapy to the first portion.
	Sano, in a similar field of endeavor, relates to the selective modulation of intracellular effects of cells using pulsed electric fields [title, abstract].  Sano further teaches that known general treatment protocols for the destruction of undesirable tissue through electroporation include removing the cells whose membrane was irreversibly permeabilized [Sano, ¶[0153]].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deem to include wherein treating the first portion comprises surgically removing the first portion, since such a modification amounts merely to the application of a known technique that was recognized as part of the ordinary capabilities of one skilled in the art (as shown by Sano), and one of ordinary skill in the art would have been capable of applying this known technique to the known method of Deem, and the results (removal of destroyed cells) would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Deem (as modified above to include the step of surgically removing the first portion of the target tissue cells) further teaches wherein the step of delivering pulsed electric field energy is timed in relation to the step of treating the first portion of the target tissue cells so that the step of delivering pulsed electric field energy functions as a neoadjuvant or adjuvant therapy to the first portion [as a neoadjuvant therapy - i.e., the pulsed electric field energy is applied to destroy the cells (e.g., Deem, ¶[0071])  before they are removed].

36.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of U.S. Patent Application Publication No. 2019/0282294 to Davalos et al. ("Davalos").
37.	Regarding claim 23, Deem discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Deem discloses that the methods and apparatus of the invention can employ reversible electroporation of the type used in medicine and biology to transfer chemicals, drugs, genes and other molecules into targeted cells for a variety of purposes such as electrochemotherapy, gene transfer, transdermal drug delivery, vaccines, and the like [see ¶[0052]], Deem does not disclose: 
	wherein delivering the pulsed electric field energy comprises delivering the pulsed electric field energy in a manner which causes an abscopal effect by the patient.  
	Davalos, in a similar field of endeavor, relates to methods of performing immunotherapy on a subject and/or determining if a subject will be responsive to ablation immunotherapy [Abstract].  Davalos further teaches that combining non-thermal ablation procedures, such as IRE and/or HFIRE, with a downstream or secondary treatment(s) of delivering immunotherapies to a subject has been shown to induce an abscopal effect in which the local non-thermal ablation promotes systematic immune responses leading to regression of tumors and/or cancer cells distant from the target or treatment site [¶[0110]].  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deem to include a downstream or secondary treatment(s) of delivering immunotherapies to a subject, such that delivering the pulsed electric field energy comprises delivering the pulsed electric field energy in a manner which causes an abscopal effect by the patient, as taught by Davalos, so as to provide a more effective treatment by helping to promote a positive systemic immune response in patients [Davalos, ¶[0110]]. 

38.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Deem in view of U.S. Patent Application Publication No. 2018/0071014 to Neal et al. ("Neal").
39.	Regarding claim 24, Deem discloses all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
	While Deem discloses that electroporation may be achieved by energizing an electrode or series of electrodes to produce an electric field that can be generated in a bipolar or monopolar electrode configuration [see ¶[0054]], Deem does not explicitly disclose: 
positioning a return electrode on the patient and wherein delivering the pulsed electric field energy comprises delivering the pulsed electric field energy in a monopolar fashion by utilizing the return electrode.  
Neal, in a similar field of endeavor, teaches treatment device and method for delivering electrical pulses capable of creating irreversible electroporation [Abstract].  Neal additionally teaches a probe for delivering therapeutic energy to the patient [¶[0060]], and that the probe may include, but is not limited to, a bipolar probe having at least two electrodes on the probe, multiple monopolar probes having at least one electrode, or a single monopolar probe having at least one electrode on the probe for use with a grounding pad placed externally on the patient's skin [¶[0060]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Deem to include any art-recognized energy delivery arrangement, including the step of positioning a return electrode on the patient and wherein delivering the pulsed electric field energy comprises delivering the pulsed electric field energy in a monopolar fashion by utilizing the return electrode [particularly in view of Deem’s teaching (noted above) that an electric field can be generated in a monopolar electrode configuration], since such a modification amounts merely to the substitution of one known energy delivery arrangement for another, yielding predictable results (energy delivery) to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).




Response to Arguments
40.	As noted above, new rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant's amendment.
41.	The rejections under §§ 102 & 103 previously set forth in the 03/14/22 Action have been updated to address the new limitations, and maintained.  
Applicant’s arguments concerning Deem [06/06/22 Amendment, pgs. 6-7], have been fully considered, but they are not persuasive.  Comparing the claimed invention to the disclosure of Deem, Applicant argues:
Thus, the pulsed electric field energy is used to treat two portions of the target tissue cells- a portion outside of the luminal structure and a portion where at least some of the target tissue cells reside at least partially within the extracellular matrix of the luminal structure. In Deem, the target tissue cells are nerve cells which reside outside of the vascular system. Treatment is of the nerve cells and is described to be eliminating or disrupting the nerve and associated pain response, thereby selectively denervating the conduction pathways for the particular type of pain to be treated (paragraph 69). There is no description of treating the vascular system for any condition.

06/06/22 Amendment, pg. 7.   

	The rejection of independent claim 1 (above) has been updated to demonstrate how Deem discloses the new limitations (as best understood).  
	First, Deem clearly discloses treating tissue cells that reside outside of a luminal structure of the body [i.e., in nerve region NR outside of artery A - ¶[0071]; FIG. 15].  
	As broadly as claimed, Deem also discloses treating target tissue cells which reside at least partially within the extracellular matrix of the luminal structure [artery A].  This is because Deem discloses that that electroporation or other poration energy can be applied across the arterial wall toward the nerve region NR, and that desired temporary or permanent denervation can usually be achieved with minimum or no damage to the artery [Deem, ¶[0071]].  As such, given that energy is applied across the arterial wall, and toward the nerve region, and that artery A can experience “minimal damage” as a result of the treatment, it follows that the arterial wall is included in the target treatment area which is defined, in part, by placement of the catheter into the lumen of artey A at a location immediately adjacent to the nerve region NR.  As such, it is the Examiner’s position that the area extending from where the artery A gets minimal damage out to the nerve region comprises the “target tissue cells.” This interpretation is also consistent with the disclosure in ¶[0046] of Deem which collectively defines “target tissue” as including both nerve tissue and tissue adjacent nerve tissue.
As such, the rejection under § 102 has been maintained. 

Conclusion
42.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
43.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794